Name: Commission Regulation (EC) NoÃ 1039/2006 of 7 July 2006 opening a standing invitation to tender for the resale on the Community market of sugar held by the intervention agencies of Belgium, the Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European construction;  beverages and sugar;  marketing
 Date Published: nan

 8.7.2006 EN Official Journal of the European Union L 187/3 COMMISSION REGULATION (EC) No 1039/2006 of 7 July 2006 opening a standing invitation to tender for the resale on the Community market of sugar held by the intervention agencies of Belgium, the Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular Article 40(2)(d) thereof, Whereas: (1) Article 39(1) of Commission Regulation (EC) No 952/2006 of 29 June 2006 on the management of the internal sugar market and the quota regime (2), and in particular Article 40(2)(d) thereof, (2) Belgium, the Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden have intervention stocks of sugar. In order to respond to market needs, it is appropriate to make these stocks available on the internal market. (3) To take account of the situation on the Community market, provision should be made for the Commission to fix a minimum selling price for each partial invitation to tender. (4) The intervention agencies of Belgium, the Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden should communicate the tenders to the Commission. The tenderers should remain anonymous. (5) The second paragraph of Article 59 of Regulation (EC) No 952/2006 provides that Commission Regulation (EC) No 1262/2001 of 27 June 2001 laying down detailed rules for implementing Council Regulation (EC) No 1260/2001 as regards the buying in and sale of sugar by intervention agencies (3) continues to apply to sugar accepted into intervention before 10 February 2006. However, for the resale of intervention sugar, this distinction is unnecessary and its implementation would create administrative difficulties for the Member States. It is therefore appropriate to exclude the application of Regulation (EC) No 1262/2001 to the resale of intervention sugar. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies of Belgium, the Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden shall offer for sale by standing invitation to tender on the Community internal market a total quantity of 1 370 636,672 tonnes of sugar accepted into intervention and available for sale on the internal market. The quantities involved per Member State are set out in Annex I. Article 2 1. The period during which tenders may be submitted in response to the first partial invitation to tender shall begin on 19 July 2006 and shall end on 26 July 2006 at 15.00, Brussels time. The periods during which tenders may be submitted in response to the second and subsequent partial invitations shall begin on the first working day following the end of the preceding period. They shall end at 15.00, Brussels time:  on 9 and 30 August 2006,  on 13 and 27 September 2006,  on 4 and 18 October 2006,  on 8 and 22 November 2006,  on 6 and 20 December 2006,  on 10 and 24 January 2007,  on 7 and 21 February 2007,  on 7 and 28 March 2007,  on 18 and 25 April 2007,  on 9 and 23 May 2007,  on 13 and 27 June 2007,  on 11 and 18 July 2007,  on 8 and 29 August 2007,  on 12 and 26 September 2007. 2. Tenders shall be lodged with the intervention agency holding the sugar as set out in Annex I. Article 3 The intervention agencies concerned shall communicate to the Commission tenders submitted within two hours after the expiry of the deadline for the submissions laid down in Article 2(1). The tenderers shall not be identified. Tenders submitted shall be communicated in electronic form according to be the model laid down in the Annex II. When no tenders are submitted, the Member State shall communicate this to the Commission within the same time limit. Article 4 1. The Commission shall fix per Member State concerned the minimum sale price or decide not to accept the tenders in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006. 2. Where an award at a minimum price set pursuant to paragraph 1 would result in the available quantity for the Member State concerned being exceeded, that award shall be limited to such quantity as is still available. Where awards for a Member State to all tenderers offering the same price would result in the quantity for that Member State being exceeded, then the quantity available shall be awarded as follows: (a) by division among the tenderers concerned in proportion of the total quantities in each of their tenders; or (b) by apportionment among the tenderers concerned by reference to a maximum tonnage fixed for each of them; or (c) by drawing of lots. Article 5 By way of derogation from the second paragraph of Article 59 of Regulation (EC) No 952/2006, that Regulation shall apply to the resale, as referred to in Article 1 of this Regulation, of sugar accepted into intervention before 10 February 2006. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 178, 1.7.2006, p. 39. (3) OJ L 178, 30.6.2001, p. 48. Regulation repealed by Regulation (EC) No 952/2006. ANNEX I Member States holding intervention sugar Member State Intervention Agency Quantities held by the intervention agency and available for the sale on internal market (in tonnes) Belgium Bureau d'intervention et de restitution belge, rue de TrÃ ¨ves, 82 B-1040 Bruxelles Tel. (32-2) 287 24 11 Fax (32-2) 287 25 24 30 648,00 Czech Republic StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond oddÃ lenÃ ­ pro cukr a Ã ¡krob Ve SmeÃ kÃ ¡ch 33 CZ-11000 Praha 1 Tel. (420) 222 87 14 27 Fax (420) 222 87 18 75 48 937,72 Germany Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel. (49-228) 68 45-35 12/38 50 Fax (49-228) 68 45 36 24 17 500,00 Spain Fondo EspaÃ ±ol de GarantÃ ­a Agraria C/ Beneficencia, 8 E-28004 Madrid Tel. (34) 913 47 64 66 Fax (34) 913 47 63 97 110 800,00 Ireland Intervention Section On- Farm Investment Subsidies & Storage Division Department of Agriculture & Food Johnstown Castle Estate Wexford Tel. (353) 536 34 37 Fax (353) 914 28 43 12 000,00 Italy AGEA  Agenzia per le Erogazioni in Agricoltura Ufficio ammassi pubblici e privati e alcool Via Torino, 45 I-00184 Roma Tel. (39) 06 49 499 558 Fax (39) 06 49 499 761 636 648,70 Hungary MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal (MVH), Budapest (Agricultural and Rural Development Agency) SoroksÃ ¡ri Ã ºt 22-24. HU-1095 Budapest Tel. 36/1/219-6213 Fax 36/1/219-8905 or 36/1/219-6259 224 037,90 Poland Agencja Rynku Rolnego Biuro Cukru DziaÃ  DopÃ at i Interwencji Nowy Ã wiat 6/12 00-400 Warszawa Tel. +48 22 661 71 30 Fax +48 22 661 72 77 172 326,26 Slovenia Agencija RS za kmetijske trge in razvoj podeÃ ¾elja; Dunajska 160 1000 Ljubljana Tel. +386 1 580 77 92 Fax +386 1 478 920 9 700,00 Slovakia PÃ ´dohospodarskÃ ¡ platobnÃ ¡ agentÃ ºra Oddelenie cukru a ostatnÃ ½ch komodÃ ­t DobroviÃ ova 12 815 26 Bratislava SlovenskÃ ¡ republika Tel. (421-2) 58 24 32 55 Fax (421-2) 53 41 26 65 49 000,00 Sweden Statens jordbruksverk Vallgatan 8 S-55182 JÃ ¶nkÃ ¶ping Tel. (46-36) 15 50 00 Fax (46-36) 19 05 46 59 038,00 ANNEX II Model for the communication to the Commission as referred to in Article 3 Form (1) Standing invitation to tender for the resale of sugar held by the intervention agencies Regulation (EC) No 1039/2006 1 2 3 4 5 Member State selling intervention sugar Numbering of tenderers Lot No Quantity (t) Tender price EUR/100 kg 1 2 3 etc. (1) To be faxed to the following number: (32-2) 292 10 34.